DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.

Information Disclosure Statement
The information disclosure statement dated 4/26/2022 has been considered and made of record.

Allowable Subject Matter
Claims 20, 21 and 24-41 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In claim 24, line 2, “said chambers” has been changed to --said chamber-- to provide proper antecedent basis.
	In claim 26, line 3, “the opaque side walls” has been changed to --the side wall-- to provide proper antecedent basis.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 20 and any claim dependent therefrom would be allowable because the prior art of record fails to teach or fairly suggest a cell culture article in the claimed environment or scope of claim that includes a chamber annex that includes an integral surface adjacent to and in fluid communication with the chamber and is not physically separated from the chamber and includes a second bottom spaced at an elevation above the chamber bottom and wherein the chamber annex integral surface is angled with the chamber’s angled side wall.  The closest prior art of Anada et al. (Biomaterials) fails to disclose an angled side wall or chamber annex.  The reference of Meyvantsson et al.(US 2014/0193900) discloses a second bottom spaced from the chamber bottom for a pipette but does not disclose a chamber annex as claimed with an integral surface that is angled with an angled side wall of the chamber.  The references of Mathus (US 5,972,694)(Fig. 9B) and Cecchi (US 2010/0297600)(Fig. 1) disclose a chamber annex for a pipette with an elevated bottom but does not disclose that the chamber annex is not physically separated from the chamber and/or an integral surface that is angled with an angled side wall of the chamber.  The reference of Jeffs (US 4,980,293) discloses a chamber (Fig. 7) that includes a chamber annex with an integral wall and an elevated bottom but does not disclose that the integral surface that is angled with an angled side wall of the chamber.  Additionally, one of ordinary skill in the art would not have been motivated to provide the device of Anada et al. with the chamber annex of Jeffs because the device and/or method of Anada et al. does not require the temporary storage of small amounts of reagents within a well against premature introduction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB